ROSE, Circuit Judge.
The appellant is the owner of a barge or lighter. She hired it to the appellee. It sank some time after appellee’s goods had been put aboard, with damage as well to its cargo as to itself. There was the usual controversy as to whether the aecident_ was the result of its unseaworthiness, or of its improper loading by the appellee and subsequent lack of care on the part of the latter. In accordance with the great weight of evidence, the learned court below decided the dispute in favor of the appellee. Affirmed.